Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed April 06, 2021. Claims 4 and 11. Claims 1-3, 5-10 and 12-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "to be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-3, 5-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sayin (US 2019/0287396 A1) (hereinafter Sayin) in view of CAO (US 2019/03875558 A1) (hereinafter CAO).

               Regarding claim 1, Sayin discloses a method to prioritize (Fig. 1) and analyze data exchanged in a connected vehicle transit network (Fig.1 paragraph 0021, environment 100 includes first vehicle 121, RSU 122, time-token server 160, traffic light 170, a mobile device 110, and other vehicles 123 and communicatively coupled to one another by a network 105), the method comprising:
receiving, at a roadside unit, vehicle data from a connected vehicle (paragraph 0022, environment 100 include one or more first vehicles 121, one or more RSUs 122, paragraph 0036, communication unit 145 transmits and receives data to and from the network 105 or to another communication channel); and prioritizing the vehicle data received from the connected vehicle based on a level of urgency, network latency or available computing resources (paragraph 004, responsive to a time-token balance, updating an urgency level, urgency level associated with the other vehicle, paragraph 0081, signal request message includes a request for either a priority signal or a signal preemption, paragraph 0114, high priority vehicles-police vehicles, ambulances, or fire trucks, have exceptionally high urgency);
wherein the prioritizing comprises determining whether the vehicle data is to be processed at the roadside unit or a server based at least in part on network latency (paragraph 0051, receives driver data 159 from the user, and urgency level of the journey, paragraph 0104, time-token transaction module 606 to add or deduct to a time-token balance based on low urgency level or high urgency level (i, e. based on latency), paragraph 004, responsive to a time-token from server, updating an urgency level, urgency level associated with the other vehicle, para 0081, signal request message includes a request for either a priority signal or a signal preemption, para 0111, time-token associated with each user maintained centrally by time-token server 160).
Even though Sayin discloses based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency [0104], In analogous art, CAO more specifically discloses granting prioritize dependence on determination  and apparatus prioritize granting of the requests in dependence on priorities [0010-0011] and prioritized based on urgency to be transmitted or other considerations [0049] and unicast and multi-cast communication within groups of devices with low setup delay [044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of managing roadway intersections for vehicles at a connected roadway device disclosed by Sayin to use urgent communication with traffic nodes relating to an impending danger facing in traffic node as taught by CAO to prioritize granting of requests to manage multiple requests from multiple traffic nodes to communicate with traffic nodes and to make urgent communication relating to impending danger facing traffic nodes [CAO, para 0011].
Regarding claim 2, Sayin discloses the method of claim 1, further comprising transmitting a message to other vehicles in the area of the connected vehicle in response to determining that the vehicle data indicates the event is critical to safety, wherein the message notifies the other vehicles in the area of the event critical to safety (Abstract, transmitting reservation data to the first vehicle and the other vehicle, para 04, messages each include a basic safety message and the method further includes determining whether the first vehicle and other vehicles will be at the intersection at substantially a same time and conducting time-token transactions (i.e., based on event critical), paragraph 0104, based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency).
Regarding claim 3, Sayin discloses the method of claim 1, further comprising transmitting a message to a localized server or a remote server in response to determining that the vehicle data indicates the event is not critical to safety (paragraph 0089, based on provide an urgency, for example, from 1 to 10 where 10 different user indicate an urgency level like medical emergency etc., paragraph 0111, The time-token balance associated with each user maintained centrally by a time-token server 160 and in a busy intersection, by reporting low urgency, driver will not have a priority compared to other drivers reporting high urgency).
Regarding claim 5, Sayin discloses the method of claim 1, further comprising: transmitting the vehicle data from the roadside unit to a server; and collecting, aggregating, and processing the vehicle data received from the roadside unit at the server (paragraph 0055-0056, RSU 122, connected roadway device, RSU 122 or server, RSU 122 aggregated DSRC data 155 aggregated from DSRC data 155 received from first vehicle 121 and other vehicle 123 and reservation data 161 include signal status message, and map data, paragraph 0103, determine accuracy of driver data 159  and generate, based on aggregated DSRC data 155 and accuracy of driver-exclusive information, reservation instructions that control operation of a traffic light 170).
Regarding claim 6, Sayin discloses the method of claim 1, further comprising adapting intersections to manage traffic in real-time based on the vehicle data received from the connected vehicle (paragraph 009, management application uses sensor measurements including urgency and allow emergency vehicles to have priority in passing through intersections, paragraph 0046, DSRC-enabled vehicles broadcast a BSM at a regular interval, and "time frame." value, for example, 0.01 seconds).
Regarding claim 7, Sayin discloses the method of claim 1, further comprising: receiving traffic signal phase and timing data, at the connected vehicle, from the roadside unit (paragraph 0046, DSRC-enabled vehicles broadcast BSM at a regular interval, and "time frame." value, for example, 0.01 seconds, paragraph 0084-0085, FIG. 4B, BSM data contains latitude, longitude, elevation, positional accuracy, and a time associated with the position, and status of lights that are changed); and 
changing the behavior of the connected vehicle based on the signal phase and timing data received from the roadside unit (paragraph 0089, based on provide an urgency, for example, from 1 to 10 where 10 different user indicate an urgency level and changed action to cross the intersection).
Regarding claim 8, Sayin discloses the method of claim 1, further comprising changing traffic signal phase and timing of at least one of the intersections (paragraph 0046, DSRC-enabled vehicles broadcast BSM at a regular interval, for example, 0.01 seconds, paragraph 0084-0085, FIG. 4B, BSM data contains time associated with the position, and status of lights that are changed).
Regarding claim 9, Sayin discloses the method of claim 1, wherein the vehicle data is exchanged between the connected vehicle and the roadside unit using dedicated short-range communication (DSRC), and the vehicle data comprises: speed, acceleration, engine performance, trajectory, intended destination, an indicator of an accident, or a combination thereof (paragraph 0084-0085, FIG. 4B, BSM data contains latitude, longitude, elevation, positional accuracy, and a time associated with the position, and status of lights that are changed and motion of the vehicle include a transmission state, a speed, a heading, a steering wheel angle, a four-way acceleration set and three axes of acceleration plus yaw rate, and a brake system status).
Regarding claim 10, Sayin discloses a method of actuating a traffic signal to improve traffic flow (Fig. 1), the method comprising: receiving a signal preemption request at roadside unit from a connected vehicle (Fig.1 paragraph 0021, environment 100 includes first vehicle 121, an RSU 122, a time-token server 160, a traffic light 170, a mobile device 110, and other vehicles 123 and communicatively coupled to one another by a network 105, paragraph 0022, environment 100 include one or more first vehicles 121, one or more RSUs 122, paragraph 0036, communication unit 145 transmits and receives data to and from the network 105); 
determining a priority of the signal preemption request, wherein the priority of the signal preemption request is determined based on a level of urgency associated with the signal preemption request (paragraph 004, responsive to a time-token balance, updating an urgency level, urgency level associated with other vehicle, paragraph 0081, signal request message includes request for priority signal or a signal preemption); and
determining whether to actuate the traffic signal immediately or after a specified amount of time has passed based on the priority of the signal preemption request (paragraph 0051, receives driver data 159 from the user, and urgency level of the journey, paragraph 0089, based on provide an urgency, for example, from 1 to 10 where 10 different user indicate an urgency level like medical emergency etc., paragraph 0104, based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency),
wherein the signal preemption request includes an identification of a type of vehicle of the connected vehicle and the priority of the signal preemption request is determined based on the type of vehicle of the connected vehicle associated with the signal preemption request (Fig. 1, paragraph 004, responsive to a time-token balance, updating an urgency level, urgency level associated with other vehicle, paragraph 0081, signal request message includes a request for either a priority signal or a signal preemption, paragraph 0104, time-token transaction module 606 to add or deduct to a time-token balance based on low urgency level or high urgency level).
Even though Sayin discloses based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency [0104], In analogous art, CAO more specifically discloses granting prioritize dependence on determination  and apparatus prioritize granting of the requests in dependence on priorities [0010-0011] and prioritized based on urgency to be transmitted or other considerations [0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of managing roadway intersections for vehicles at a connected roadway device disclosed by Sayin to use urgent communication with traffic nodes relating to an impending danger facing in traffic node as taught by CAO to prioritize granting of requests to manage multiple requests from multiple traffic nodes to communicate with traffic nodes and to make urgent communication relating to impending danger facing traffic nodes [CAO, para 0011].
Regarding claim 12, Sayin discloses the method of claim 11, wherein the priority of the signal preemption request is determined to be high based on the connected vehicle being an emergency vehicle (paragraph 0089, If there is an emergency, such as a passenger in the car with a medical emergency, the user indicate an urgency level of 10, paragraph 0104, based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency).
Regarding claim 13, Sayin discloses the method of claim 12, wherein the traffic signal is actuated immediately in response to the determination that the priority of the signal preemption request is high (paragraph 0089, If there is emergency, passenger in the car with medical emergency, user indicate urgency level of 10, para 0104, based high urgency level, vehicle receive priority for intersection and prioritize based on urgency).
Regarding claim 14, Sayin discloses the method of claim 11, wherein the priority of the signal preemption request is determined to be low based on the connected vehicle being a mass transit vehicle (paragraph 0024, vehicle 121 is one of the following types of vehicles: a car; a truck; a sports utility vehicle; a bus; a semi-truck; a drone; or any other roadway-based conveyance (i.e., mass transit vehicles).
Regarding claim 15, Sayin discloses the method of claim 14, wherein the traffic signal is actuated after the specified amount of time has passed in response to the determination that the priority of the signal preemption request is low (paragraph 0089, based on provide an urgency, from 1 to 10 where 10 different user indicate an urgency level like medical emergency etc., paragraph 0104, based on priority, vehicle specified a high urgency level and receive priority for intersection and prioritize based on urgency).
Regarding claim 17, Sayin discloses the method of claim 10, wherein the connected vehicle is a mass transit vehicle, and the actuation of the traffic signal depends on a level of capacity of the mass transit vehicle or level that a mass transit vehicle is behind schedule (paragraph 0024, vehicle 121 is one of the following types of vehicles: a car; a truck; a sports utility vehicle; a bus; a semi-truck; a drone; or any other roadway-based conveyance , paragraph 0106, module 604 uses a heuristic scheduling protocol, such as first-come-first-serve, data 159 indicates vehicle 121 has a higher urgency level than the other vehicle 123, reserves the intersection for first vehicle 121).
Regarding claim 18, Sayin discloses the method of claim 10, wherein the traffic signal is actuated in response to low cross-traffic volume associated with the connected vehicle (paragraph 0116, reservation module 604 reserves intersection first for vehicle C and traffic light at the direction of top to down turns to green first. vehicles A and B have to wait for vehicle C to pass through intersection).
Regarding claim 19, Sayin discloses the method of claim 10, wherein the actuation of the traffic signal depends on whether the current time is within a peak traffic time range (paragraph 0111, in a busy intersection, by reporting low urgency, driver will not have a priority to pass through the intersection compared to other drivers reporting high urgency, paragraph 0113, time-token transaction module 606 identifies high priority vehicles, such as ambulances and fire trucks, and allows drivers to have infinite time-token balances to spend at times of urgency).
Regarding claim 20, Sayin discloses the method of claim 10, wherein the signal preemption request is exchanged between the connected vehicle and the roadside unit using dedicated short-range communication (DSRC) (paragraph 004, connected roadway device is a roadside unit (RSU) and request messages received via a dedicated short range communication (DSRC)).
8.       Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sayin (US 2019/0287396 A1) (hereinafter Sayin) in view of CAO (US 2019/0387558 A1) (hereinafter CAO) and further in view of Niewiadomski (US 2019/0293442 A1) (hereinafter Niewiadomski).
Regarding claim 16, Sayin and CAO fails to disclose the method of claim 10, wherein the connected vehicle is a snow plow, and the actuation of the traffic signal depends on whether there is snow accumulation on a roadway associated with the snow plow.
In analogous art, Niewiadomski discloses the method of claim 10, wherein the connected vehicle is a snow plow, and the actuation of the traffic signal depends on whether there is snow accumulation on a roadway associated with the snow plow (paragraph 0037, vehicle 101 can include a conventional snow plow 140, paragraph 0012, priority value for each road segment based on snow accumulation and predicted amount of material road segments, and to determine route to include the road segment with highest clearing priority value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of managing roadway intersections for vehicles at a connected roadway device disclosed by Sayin and CAO to determine snow accumulation threshold based on a predicted number of emergency vehicles as taught by Niewiadomski to determining priority value for each road segment based on snow accumulation and determining route to include the road segment with the highest clearing priority value of one of the road segments being a measure of a priority to clear the road segment [Niewiadomski, para 0011].
Response to Arguments
7.        Applicant's arguments filed April 06, 2021 have been fully considered but they are not persuasive. 
          On page 5, lines 23-24, and page 6, lines 2-4, and page 7, lines 9-10,  the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Sayin teaches as in Fig.1, environment 100 includes first vehicle 121, RSU 122, time-token server 160, traffic light 170, a mobile device 110, and other vehicles 123 and communicatively coupled to one another by a network 105 [021], and responsive to a time-token balance, updating an urgency level, urgency level associated with the other vehicle [004] and signal request message includes a request for either a priority signal or a signal preemption [081] and paragraph 0104, time-token transaction module 606 to add or deduct to a time-token balance based on low urgency level or high urgency level (i, e. based on latency), and time-token associated with each user maintained centrally by time-token server 160 [0111], and 
CAO more specifically discloses granting prioritize dependence on determination  and apparatus prioritize granting of the requests in dependence on priorities [0010-0011] and prioritized based on urgency to be transmitted or other considerations [0049] and unicast and multi-cast communication within groups of devices with low setup delay [044].
On page 6, lines 15-16, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
The examiner respectfully disagrees and points out that the Sayin teaches messages each include a basic safety message and the method further includes determining whether the first vehicle and other vehicles will be at the intersection at substantially a same time and conducting time-token transactions (i.e., based on event critical) [004] and based on priority, vehicle specified a high urgency level and vehicle receive priority for the intersection and prioritize based on urgency [0104].
On page 7, lines 2-3, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
The examiner respectfully disagrees and points out that the Sayin teaches as in FIG. 4B, BSM data contains latitude, longitude, elevation, positional accuracy, and a time associated with the position, and status of lights that are changed [0084-0085], and based on provide an urgency, for example, from 1 to 10 where 10 different user indicate an urgency level and changed action to cross the intersection [0089].
On page 8, lines 2-4, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
The examiner respectfully disagrees and points out that the Sayin teaches If there is emergency, passenger in the car with medical emergency, user indicate urgency level of 10 [089] and  based high urgency level, vehicle receive priority for intersection and prioritize based on urgency [0104].
On page 8, lines 11-13, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
The examiner respectfully disagrees and points out that the Sayin teaches vehicle 121 is one of the following types of vehicles: a car; a truck; a sports utility vehicle; a bus; a semi-truck; a drone; or any other roadway-based conveyance (i.e., mass transit vehicles) [024].
On page 9, lines 7-8, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
The examiner respectfully disagrees and points out that the Sayin teaches as in Fig. 4system  module 604 uses a heuristic scheduling protocol, such as first-come-first-serve, data 159 indicates vehicle 121 has a higher urgency level than the other vehicle 123, reserves the intersection for first vehicle 121 [0106].
Thus, Sayin (US 2019/0287396 A1) and CAO (US 2019/0387558 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689